DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 19 recite the limitation "the first, second, and third linkages.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 14 to depend on claim 7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-13, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampa (US 2018/0311471).
Regarding claim 1, Kampa teaches an end effector, comprising:
a first jaw rotatably coupled to a second jaw at a jaw axle (82 and 84 coupled at a jaw axle 100 as in par. [0080] and Fig. 9);
a central pulley rotatably mounted to the jaw axle (pulley 90);
a pivot link rotatably coupled to the first jaw at a pivot axle (link 86); and
a jaw cable looped around the central pulley (152 and par. [0085]) and operatively coupled to the pivot link such that linear movement of the jaw cable correspondingly causes the first jaw to rotate relative to the second jaw on the jaw axle and between open and closed positions (Figs. 11-12).
Regarding claim 2, Kampa teaches wherein the first jaw provides one or more legs rotatable coupled to the pivot link at the pivot axle (70 coupled to the pivot link 86 with pivot axle 79).
Regarding claim 3, Kampa teaches a cable anchor secured to the jaw cable to operatively couple the jaw cable to the pivot link (Fixation point 85 as in par. [0085]).
Regarding claim 4, Kampa teaches wherein the pivot link provides one or more translation members slidably engageable with a corresponding one or more jaw slots defined in the second jaw (translation member 92 slide to engage with jaw slots of 82).
Regarding claim 6, Kampa teaches a surgical tool comprising a drive housing (proximal portion of catheter with actuation mechanism); and elongate shaft that extends from the drive housing (15);an end effector arranged at a distal end of the elongate shaft (900) and including:a first jaw rotatably coupled to a second jaw at a jaw axle (82 and 84 coupled at a jaw axle 100 as in par. [0080] and Fig. 9);
a central pulley rotatably mounted to the jaw axle (pulley 90);
a pivot link rotatably coupled to the first jaw at a pivot axle (link 86); and
a jaw cable extending from the drive housing (152 and par. [0085]) and looped around the central pulley (152 and par. [0085]) and operatively coupled to the pivot link such that linear movement of the jaw cable correspondingly causes the first jaw to rotate relative to the second jaw on the jaw axle and between open and closed positions (Figs. 11-12).
Regarding claim 11, Kampa teaches wherein the first jaw provides one or more legs rotatably coupled to the pivot link at the pivot axle (70 coupled to the pivot link 86 with pivot axle 79).
Regarding claim 12, Kampa teaches a cable anchor secured to the jaw cable to operatively couple the jaw cable to the pivot link (Fixation point 85 as in par. [0085]).
Regarding claim 13, Kampa teaches wherein the pivot link provides one or more translation members slidably engageable with a corresponding one or more jaw slots defined in the second jaw (translation member 92 slide to engage with jaw slots of 82).
Regarding claim 15, Kampa teaches a method of operating a surgical tool, comprising:positioning the surgical tool adjacent a patient for operation, the surgical tool including a drive housing, and elongate shaft that extends from the drive housing, and an end effector arranged at a distal end of the elongate shaft, the end effector including:a first jaw rotatably coupled to a second jaw at a jaw axle (82 and 84 coupled at a jaw axle 100 as in par. [0080] and Fig. 9);

a pivot link rotatably coupled to the first jaw at a pivot axle (link 86); and
a jaw cable extending from the drive housing (152 and par. [0085]) and looped around the central pulley (152 and par. [0085]) and operatively coupled to the pivot link (jaw cable operatively coupled to pivot link to allow jaws to pivot as in Figs. 11-12);and actuating the jaw cable from the drive housing and thereby moving the pivot link to cause the first jaw to rotate relative to the second jaw on the jaw axle and between open and closed positions (Figs. 11-12 with the jaws opening and closing by actuating the jaw cables).
Regarding claim 16, Kampa teaches wherein the first jaw provides one or more legs pivotable coupled to the pivot link at the pivot axle (70 coupled to the pivot link 86 with pivot axle 79), and wherein actuating the jaw cable further comprises acting on the one or more legs with pivot link as the pivot link moves (actuating the cable jaw acts on the leg with the pivot link 86 as it moves, analogous to Figs. 11-12, displaying movement of the second jaw); and
Rotating the first jaw about the jaw axle as the one or more legs are acted on by the pivot link (analogous to Figs. 11-12, with jaw 82 rotated).
Regarding claim 17, Kampa teaches the pivot link provides one or more translation members (translation member 92), the method further comprising: slidably engaging the one or more translation members in a corresponding one or more jaw slots defined in the second jaw (translation member 92 slide to engage with jaw slots of 82); andconstraining the one or more translation members within the corresponding one or more jaw slots defined as the pivot link moves (92 is constrained within the jaw slots of 82).
Regarding claim 18, Kampa teaches the method further comprising operatively coupling the jaw cable to the pivot link with a cable anchor secured to the jaw cable (Fixation point 85 as in par. [0085]).
Regarding claim 20, Kampa teaches wherein the jaw cable includes first and second ends that extend to the drive housing (152, 154), the method further comprising independently actuating the first and second ends using separate actuation mechanisms positioned within the drive housing (par. [0052]-[0054] with pull wires having two different actuation mechanisms).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampa in view of Palmer (US 5,638,827).
Regarding claim 5, Kampa is silent regarding the end effector further comprising an electrical conductor terminating at an electrode that supplies electrical energy to at least one of the first and second jaws.However, Palmer teaches bioptomes with a cautery capability via an electrical conductor terminating at an electrode supplying current to the jaws (col. 11, lines 11-27, with conductor 398 contacting 318 to the jaws to act as electrodes for cauterizing).It would have been obvious to one of ordinary skill in the art to modify Kampa with the cautery capability as taught by Palmer. This would allow for cauterizing tissue to prevent excess bleeding during a procedure.
Regarding claim 14, Kampa is silent regarding the end effector further comprising an electrical conductor terminating at an electrode that supplies electrical energy to at least one of the first and second jaws..
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampa in view of Felder (US 2017/0252096).
Regarding claim 7, Kampa is silent regarding a wrist.
However, Felder teaches a forceps device with a wrist interposing the end effector and elongate shaft (Fig. 17, end effector 436, wrist 430, and shaft 466), wherein the wrist includes:a first linkage coupled to the second jaw (442); a second linkage rotatably coupled to the first linkage at a first axle (444 with axle at p3); and a third linkage rotatably coupled to the second linkage at a second axle (446 with axle at p4), wherein the second linkage is operatively coupled to the elongate shaft (446 coupled to 466 as in par. [0126] and Fig. 17) and the jaw cable passes through the first, second, and third linkages (428a-b pass through the linkages as in Fig. 17 and par. [0128]).It would have been obvious to one of ordinary skill in the art to modify Kampa with the flexible wrist of Felder. This would allow for articulation of the device to better reach a target tissue.
Regarding claim 8, Kampa is silent regarding the wrist.
Felder teaches the wrist as above and further the first and second axles are angularly offset from each other to enable articulation of the wrist in two dissimilar planes (p3 and p4 angularly offset enabling articulation along two different axes).
Regarding claim 9, Kampa is silent regarding the wrist.Felder teaches the wrist, and teaches one or more drive cables extending from the drive housing and 
Regarding claim 10, Kampa is silent regarding the wrist.
Felder teaches a distal end of each drive cable terminates at the first linkage or the second jaw (par. [0107] actuation cables with distal ends that couple to the bottom jaw).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampa in view of Palmer in view of Felder.
Regarding claim 19, Kampa is silent regarding supplying electrical energy to at least one of the first and second jaws with an electrical conductor extending from the drive housing, passing through the first, second, and third linkages, and terminating at an electrode.
However, Palmer teaches bioptomes with a cautery capability via an electrical conductor terminating at an electrode supplying current to the jaws (col. 11, lines 11-27, with conductor 398 contacting 318 to the jaws to act as electrodes for cauterizing).Felder teaches first, second, and third linkages (442, 444, and 446) with an electrical conductor passing through the linkages (conductive cable passes through the linkages as in Fig. 17 and par. [0128]).It would have been obvious to one of ordinary skill in the art to modify Kampa with the cautery capability as taught by Palmer. This would allow for cauterizing tissue to prevent excess bleeding during a procedure. It would have been obvious to one of ordinary skill in the art to modify Kampa with the flexible wrist made of linkages of Felder. This would allow for articulation of the device to better reach a target tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794